                Case 2:20-cv-00043-MAT Document 12 Filed 05/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   MICHAEL R.,                                         Civil No. 2:20-CV-00043-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge will perform the

18   following actions:

19      •     Provide the claimant an opportunity for a new hearing and for submission of additional

20            evidence in support of his claim;

21      •     Take any necessary steps to fully develop the administrative record, comply with Social
22            Security Ruling 00-4p to resolve any apparent conflict between the vocational expert
23            testimony and the Dictionary of Occupational Titles and articulate the resolution of any
24            such apparent conflicts;
     Page 1         ORDER - [2:20-CV-00043-MAT]
                Case 2:20-cv-00043-MAT Document 12 Filed 05/18/20 Page 2 of 2


 1
        •     Reevaluate the claimant’s objective evidence, claimant’s symptom testimony, the lay
 2
              witness testimony, the treatment provider opinion evidence, and the residual functional
 3
              capacity.
 4
     Upon proper presentation, Plaintiff will be entitled to attorneys’ fees under the Equal Access to
 5
     Justice Act, 28 U.S.C. §2412 et seq.
 6
              DATED this 18th day of May, 2020.
 7

 8

 9
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
10

11

12   Presented by:

13   s/ Katherine Watson
     KATHERINE WATSON
14   Special Assistant U.S. Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-2139
17   Fax: (206) 615-2531
     katherine.watson@ssa.gov
18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-00043-MAT]
